Citation Nr: 1044396	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Whether new and material evidence has been received sufficient to 
recognize the appellant as the Veteran's surviving spouse for the 
purpose of payment of dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1970 
and from March 1972 to February 1973.  He died in February 1973.  
The appellant married the Veteran in July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  Although the appellant initially requested a Board 
hearing in her August 2009 VA Form 9 (substantive appeal), in 
September 2009 correspondence, she withdrew this request.  See 
38 C.F.R. § 20.704 (2010).

The Board observes that, in an October 1990 decision, the Board 
denied the appellant's claim for recognition as the Veteran's 
surviving spouse for the purpose of payment of dependency and 
indemnity compensation.  Although the appellant filed a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims (Court), the Court dismissed her appeal because it was 
untimely filed.  Thus, the Board's October 1990 decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen the appellant's claim for recognition as 
the Veteran's surviving spouse for the purpose of payment of 
dependency and indemnity compensation is as stated on the title 
page.  It appears that the RO declined to reopen this claim in 
the currently appealed rating decision issued in March 2009.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  In an October 1990 decision, the Board found that the 
appellant could not be recognized as the Veteran's surviving 
spouse for the purpose of payment of dependency and indemnity 
compensation and properly notified the appellant of this 
decision; once the appellant's appeal to the Court was dismissed 
as untimely filed, the Board's decision became final.

2.  Evidence received since the October 1990 Board decision 
regarding the appellant's claim for recognition as the Veteran's 
surviving spouse for the purpose of payment of dependency and 
indemnity compensation is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1990 decision is final.  U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received, and the 
claim seeking recognition as the Veteran's surviving spouse for 
the purpose of payment of dependency and indemnity compensation 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in February and May 2009 
letters and the claim was readjudicated in a July 2009 statement 
of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained has obtained several field examinations and 
afforded the appellant the opportunity to give testimony before 
the Board, although she declined to do so.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the claims file; the appellant has 
not contended otherwise.  In summary, the Board finds that VA has 
complied with the notice and assistance requirements 
substantially and the appellant is not prejudiced by a decision 
on the claim at this time.

The appellant is seeking non-service-connected death pension.  In 
order to establish entitlement to death-related benefits, the 
appellant must have been the Veteran's surviving spouse. 38 
U.S.C.A. §§ 1304, 1310, 1311, 1541.

The term "surviving spouse" means a person of the opposite sex 
who was the spouse of a Veteran at the time of the Veteran's 
death, and who lived with the Veteran continuously from the date 
of marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse) and who 
has not remarried or (in cases not involving remarriage) has not 
since the death of the Veteran lived with another person and held 
himself or herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For 
VA benefits purposes, a marriage means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued. 38 C.F.R. § 3.1(j).  For VA death 
benefits entitlement purposes, the Veteran must have been married 
to the appellant for over one year or for any period of time if a 
child was born of the marriage.  38 C.F.R. § 3.54.

Factual Background

As noted, the Veteran died in February 1973.  The record shows 
that he was on active service at the time of his death.  While 
stationed in Germany, the Veteran was on authorized leave due to 
his impending divorce and traveled to his hometown in Montana 
where he committed suicide.  

In March 1973, the appellant submitted a claim for death benefits 
as the surviving spouse of the Veteran.  She submitted a marriage 
certificate showing that she and the Veteran were married in July 
1967.  Two children were born from this marriage.  In response, a 
VA field investigation was undertaken to determine whether the 
appellant continuously cohabited with the Veteran from the time 
of their marriage until his death.  

The following pertinent information was noted based on interviews 
with the appellant's mother, the Veteran's mother and sister, and 
the Veteran's commanding officer, as well as other statements 
furnished in conjunction with the claim:  The Veteran and the 
appellant were living together as husband and wife until he left 
for Germany.  The appellant could have gone to Germany with the 
Veteran and had taken definite steps to ship their family 
belongings to Germany and had obtained a passport.  Shortly after 
the Veteran departed for Germany, the appellant began dating J.H. 
and, on or about February 11, 1973, left her mother's home with 
J.H. and moved to another city.  The Veteran was getting along 
quite well in Germany but, when he received work of the 
appellant's actions, he became very upset and returned home.  His 
commanding officer indicated that the Veteran was performing his 
duties adequately but became very upset when he heard of the 
appellant's actions and returned on emergency leave in order to 
determine his exact marital status and the appellant's actions.  
The appellant refused to acknowledge any of the Veteran's 
attempts at reconciliation and he committed suicide.  On the day 
of the Veteran's funeral, the appellant was in the company of 
J.H. and, within a week after the Veteran's death, she returned 
to where she and J.H. had been living together. 

In an administrative decision dated in December 1973, it was 
noted that, to be entitled to VA benefits as a widow, a widow 
must have cohabited continuously with a Veteran from the date of 
marriage until the date of death.  It was noted that the actions 
of the appellant in residing with another man before and after 
the death of the Veteran indicated her intention to desert the 
Veteran; thus, continuous cohabitation was not shown.  

It appears that the appellant subsequently married J.H.  In 
January 1974, the appellant was contacted with regard to her 
status as legal custodian of the Veteran's children.  It was 
noted that she was living with J.H. and that they were going to 
get married in June.  It also appears that the appellant and J.H. 
divorced in December 1975.  

Following another claim filed by the appellant in March 1979, 
another VA field investigation was undertaken.  The appellant's 
sister, the former husband of the Veteran's sister, and two 
friends of the appellant were contacted and the following 
pertinent information was noted:  All people contacted declined 
to make sworn statements and, although they freely expressed 
reasons for the appellant not going to Germany with her then 
husband and what happened after he died, they were all vague and 
noncommittal as to actual circumstances during the period of time 
between when the Veteran left for Germany and when he returned.  
The two friends of the appellant stated that the first time they 
had heard of J.H. was after the Veteran's death when they went to 
see the appellant in the hospital.  The former husband of the 
Veteran's sister stated that he had heard the appellant was 
"running around" with J.H. from his wife but never saw them 
together.  The final informant indicated that she knew that the 
appellant had gone to another city with J.H., but was not there 
to actually see how they were living or whether they were 
sleeping together.  Two of the informants got into quite an 
argument regarding whether the appellant was sleeping with J.H. 
while they were staying in the other city.  The field examiner 
concluded that no one interviewed was able to give exact dates, 
times, or places of events and no one was able to offer any new 
evidence in the matter.  

In an administrative decision dated in August 1979, it was 
concluded that, since the preponderance of the evidence showed 
that the appellant began living with another man while the 
Veteran was stationed in Germany, and since her own statement 
indicated that she did not intend to resume living with the 
Veteran upon his return, it must be concluded that a separation 
did exist and it was due to the fault of the appellant.

In November 1985, the appellant filed a third claim.  Both the 
appellant and J.H. testified before the RO at a hearing in April 
1986.  The appellant stated that she had originally planned on 
going to Germany with the Veteran but changed her mind because of 
the change in the Veteran's habits which included drug use.  Both 
she and J.H. testified that they had not lived together prior to 
the Veteran's death and had not held themselves out as husband 
and wife at that time.  They had married after the Veteran's 
death and subsequently divorced.  Lay statements from three 
individuals reported that the Veteran was a drug user and a June 
1986 statement from E.S. indicated that the appellant visited an 
attorney in 1973 to discuss problems she was having with the 
Veteran but did not discuss the possibility of divorce.  

In an administrative decision dated in September 1986, it was 
concluded that the preponderance of the evidence showed that the 
appellant was involved with another man while the Veteran was 
stationed in Germany.  The appellant's own statements taken after 
the Veteran's death were that she had filed for a divorce and did 
not intend to live with the Veteran upon his return.  The 
allegations that the Veteran was involved with drugs were not 
confirmed by an Army investigation made after his death.  
Furthermore, medical records showed no usage while he was in 
service and a clinical laboratory report of February 1983 showed 
no residuals of barbiturates or heroin.

Thereafter, the appellant perfected an appeal to the Board.  She 
submitted a letter dated in January 1973 where the Veteran 
expressed his love to the appellant.  In October 1988, the 
appellant testified before the Board.  She indicated that, while 
continuity of cohabitation with the Veteran had been broken, this 
was due to the Veteran and not her.  She and J.H. did not live 
together until after the Veteran died.  The Veteran became 
involved in drugs during an assignment in Panama.  She was 
planning to accompany him to Germany but drugs had so changed him 
that she was afraid to do so.  When he returned from Germany, she 
would not let him stay with her because she was scared and wanted 
to make a point about his drug use.  She did see him, however, 
and he was very distraught, upset and worried about their 
situation.  She told him, in response to his questioning her, 
that she had not slept with another man since they were married.  

Based on the testimony of the appellant at the hearing, the Board 
remanded the case for a field investigation in January 1989.  The 
Veteran's sister and his mother were interviewed.  It was 
concluded that neither the Veteran's sister nor his mother had 
any idea that the appellant had reopened her claim and had 
alleged that they would change their statements in her favor.  
They were both upset about the idea and had no desire to change 
any statement previously made to VA.  The Veteran's sister 
elaborated by stating that she was told by the appellant's son 
that the appellant and J.H. were sleeping together before the 
Veteran returned from Germany.  Also of record are statements 
from the appellant, the appellant's mother, and the appellant's 
daughter supporting the appellant's claim.  

In October 1990, the Board found that the appellant and the 
Veteran did not cohabitate continuously from the date of their 
marriage to the date of his death.  The Board also found that the 
determinations from the RO in 1973 and 1979 denying recognition 
of the appellant as the Veteran's surviving spouse were final and 
a new factual basis warranting a grant of the appellant's current 
claim was not established by evidence received since these 
decisions.  Thereafter, the appellant submitted a Notice of 
Appeal to the Court.  In a May 1991 Order, however, the Court 
dismissed the Veteran's appeal because it was untimely filed.  
Thus, the Board's decision of October 1990 is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

In January 2009, the appellant filed a request to reopen her 
previously denied claim seeking recognition as the Veteran's 
surviving spouse for the purpose of payment of dependency and 
indemnity compensation.  The RO denied this claim in March 2009 
stating that the Veteran had failed to submit new and material 
evidence.  The Veteran submitted a notice of disagreement (NOD) 
in May 2009 and timely perfected an appeal in August 2009.  In 
connection with this appeal, the Veteran has submitted additional 
written argument where she reiterated her previous statements.

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Upon review of the record, the Board finds that the additional 
statements submitted by the appellant since the prior final 
denial of this claim in October 1990 are new, in that they was 
not previously of record, but they are not material, in that they 
do not raise a reasonable possibility of substantiating the 
claim.  As noted, the basis of denial in October 1990 was that 
the appellant and the Veteran did not continuously cohabitate 
from the death of their marriage to the date his death.  The 
evidence received since the October 1990 denial consists of 
additional statements from the appellant reiterating her previous 
arguments.  These newly submitted statements do not indicate that 
the appellant and the Veteran continuously cohabitated from the 
death of their marriage to the date his death.  Rather, they 
reiterate previously submitted evidence that the appellant's 
marriage to the Veteran  was broken and beyond repair.  As this 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the claim.  

Under these circumstances, the Board finds that new and material 
evidence has not been received and the criteria for reopening the 
claim seeking recognition as the Veteran's surviving spouse for 
the purpose of payment of dependency and indemnity compensation 
are not met.

ORDER

As new and material evidence has not been received, the claim 
seeking recognition as the Veteran's surviving spouse for the 
purpose of payment of dependency and indemnity compensation is 
not reopened.   



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


